           Case 3:20-cr-00809-DMS Document 82 Filed 07/20/20 PageID.295 Page 1 of 5
AO 245B (CASD Rev. 1/1 9) Judgment in a Criminal Case

                                                                                                               JUL 2 0 2020
                                      UNITED STATES DISTRICT Co                                      T
                                         SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Offenses Committed On or After November 1, 1987)

                 ARMANDO DIAZ-ROGEL                                    Case Number:         20CR0809-DMS

                                                                    Jennifer Coon CJA
                                                                    Defendant's Attorney
USM Number                       71276298

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)         1 of the Information

D   was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                 Number(s)
8 USC 1324(a)(l)(A)(ii)           TRANSPORTATION OF CERTAIN ALIENS                                                      1




     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)   2 through 4    are                                         dismissed on the motion of the United States.
              ---------------
      Assessment : $100.00


D     JVTA Assessment* : $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstanc~s.

                                                                   July 17. 2020
                                                                   Date of Imposition of Sentence



                                                                   HON. Dana M. a raw
                                                                   UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-00809-DMS Document 82 Filed 07/20/20 PageID.296 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 ARMANDO DIAZ-ROGEL                                                      Judgment - Page 2 of 5
CASE NUMBER:               20CR0809-DMS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 THIRTY (30) MONTHS.




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl    The court makes the following recommendations to the Bureau of Prisons:
        Defendant participate in the RDAP program.
        Defendant be designated to a facility in Southern California.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at                            A.M.               on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on
                                 -------------- to ----------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       20CR0809-DMS
              Case 3:20-cr-00809-DMS Document 82 Filed 07/20/20 PageID.297 Page 3 of 5
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             ARMANDO DIAZ-ROGEL                                                           Judgment - Page 3 of 5
     CASE NUMBER:           20CR0809-DMS

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
TWO (2) YEARS.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed ·submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any o~her
conditions on the attached page.




                                                                                                             20CR0809-DMS
;
                 Case 3:20-cr-00809-DMS Document 82 Filed 07/20/20 PageID.298 Page 4 of 5
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                  ARMANDO DIAZ-ROGEL                                                                     Judgment - Page 4 of 5
     CASE NUMBER:                20CR0809-DMS

                                          STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant's conduct and condition.

    1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.

    3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       first getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and confirm that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                             20CR0809-DMS
             Case 3:20-cr-00809-DMS Document 82 Filed 07/20/20 PageID.299 Page 5 of 5
"
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:            ARMANDO DIAZ-ROGEL                                                    Judgment - Page 5 of 5
    CASE NUMBER:          20CR0809-DMS

                                   SPECIAL CONDITIONS OF SUPERVISION


       1. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
           officer, and comply with both United States and Mexican immigration law requirements.
       2. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
           and counseling, as directed by the probation officer. Allow for reciprocal release of information
           between the probation officer and the treatment provider. The defendant may be required to contribute
           to the costs of services rendered in an amount to be determined by the probation officer, based on the
           defendant's ability to pay.
       3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
       4. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
           120 days (non-punitive).
       5. Resolve all outstanding warrants within 60 days ofrelease from custody.
       6. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
           Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
           or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
           revocation; the defendant shall warn any other residents that the premises may be subject to searches
           pursuant to this condition.
       7. Not knowingly loiter or be present in locations known to be areas where gang members congregate,
           unless given permission by the probation officer.
       8. Not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
           jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent
           criminal street gang affiliation, association with or membership in the Thunder Hills and Center Street
           Locos criminal street gang or any other criminal street gang, unless given permission by the probation
           officer.
       9. Not associate with any person who you know, or who a probation officer or other law enforcement
           officer informs you is a Thunder Hills and Center Street Locos criminal street gang member or any other
           known criminal street gang member or known participant in a criminal street gang, unless given
           permission by the probation officer.
       10. Enroll in and successfully complete a residential drug treatment program as directed by the probation
           officer.




                                                                                                   20CR0809-DMS
